UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 98-6074



DERRICK EDWIN RECTOR,

                                            Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-97-833-5-BO)


Submitted:   April 29, 1998                  Decided:   May 18, 1998


Before MURNAGHAN, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Derrick Edwin Rector, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his motion to reconsider the court's dismissal without prejudice of

his petition filed under 28 U.S.C. § 2241 (1994), because Appellant

failed to show that the remedy under 28 U.S.C.A. § 2255 (West 1994

& Supp. 1998), was inadequate or ineffective. We have reviewed the
record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Rector v. United States, No. CA-97-833-5-BO (E.D.N.C. Dec.
22, 1997). We note that § 2255 is not rendered inadequate or inef-

fective merely because Appellant may be procedurally barred from

filing the motion. See In re Vial, 115 F.3d 1192, 1194 n.5 (4th
Cir. 1997) (citing Garris v. Lindsay, 794 F.2d 722, 726-27 (D.C.

Cir. 1986) (per curiam)). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2